FILED
                                                                                       FEB. 8, 2022
                            UNITED STATES DISTRICT COURT                        Clerk, U.S. District & Bankruptcy
                            FOR THE DISTRICT OF COLUMBIA                        Court for the District of Columbia


MARY HARLEY,                                   )
                                               )
               Plaintiff,                      )
                                               )
       v.                                      )       Civil Action No. 22-83 (UNA)
                                               )
                                               )
CITY OF PHILADELPHIA et al.,                   )
                                               )
                Defendants.                    )


                                  MEMORANDUM OPINION

       Plaintiff, appearing pro se, has filed a Complaint and an application to proceed in forma

pauperis. The Court will grant the application and dismiss this action pursuant to 28 U.S.C. §

1915(e)(2)(B) (requiring immediate dismissal of a case upon a determination that the complaint is

frivolous or fails to state a claim upon which relief may be granted).

       Plaintiff, a resident of Philadelphia, Pennsylvania, has sued the City of Philadelphia, a

Philadelphia judge, and two former public officials in Philadelphia. See Compl., ECF No. 1 at 5.

She alleges that “the state & federal government wired detected [her] private life” and concludes,

among other things, that “the government cannot program a human brain and force a human mind

to talk.” Id. at 3 (Statement of Claim). Additionally, Plaintiff seems to allege that the military

“detected” her daughter’s mind for 20 years and “put her in the hospital 8 times”; arrested her son

for a crime he did not commit; and “put” her youngest son in the hospital for ten years. Id. Plaintiff

requests that this Court “order all [listed] defendants to appear and to name all other defendants

involved in this conspiracy,” and she seeks compensation for herself and her three children totaling

$8 billion. See id. (requesting “2 billion dollars for each of one of us”).



                                                   1
       Complaints premised on fantastic or delusional scenarios or supported wholly by

allegations lacking “an arguable basis either in law or in fact” are subject to dismissal as frivolous.

Neitzke v. Williams, 490 U.S. 319, 325 (1989); see Denton v. Hernandez, 504 U.S. 25, 33 (1992)

(“[A] finding of factual frivolousness is appropriate when the facts alleged rise to the level of the

irrational or the wholly incredible[.]”); Best v. Kelly, 39 F.3d 328, 330-31 (D.C. Cir. 1994) (a court

may dismiss claims that are “essentially fictitious”-- for example, where they suggest “bizarre

conspiracy theories . . . [or] fantastic government manipulations of their will or mind”) (citations

and internal quotation marks omitted)); Crisafi v. Holland, 655 F.2d 1305, 1307-08 (D.C. Cir.

1981) (“A court may dismiss as frivolous complaints . . . postulating events and circumstances of

a wholly fanciful kind.”). The instant complaint satisfies this standard and suggests no hint of a

cure. Therefore, this case will be dismissed with prejudice. A separate order accompanies this

Memorandum Opinion.



                                                       _________/s/_____________
                                                       RANDOLPH D. MOSS
Date: February 8, 2022                                 United States District Judge




                                                  2